Citation Nr: 1123842	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-38 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in conjunction with treatment at Gainesville Dermatology and Skin Surgery on June 11, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from November 1969 to June 1971.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Gainesville, Florida.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.  

The appeal is REMANDED to the VAMC in Gainesville, Florida.  VA will notify the appellant if further action is required.


REMAND

The Veteran received private medical treatment on June 11, 2007 at Gainesville Dermatology and Skin Surgery.  He was treated for and diagnosed with multiple, scattered cysts on the back, as well as for actinic keratosis, scars, and lentigines.  Yearly skin examinations were recommended at that time.  The total bill for private medical services was $260.00.  At the time of this private treatment, the Veteran was service-connected at 30 percent for eczema.  Notably, neither the private medical report states, nor does the Veteran allege, that this treatment was provided during any "emergency" situation.  See e.g., October 2007 Substantive Appeal.  Rather, the Veteran contends that the central issue here is whether VA provided prior authorization for this private treatment of his service-connected eczema, such that all costs incurred should be covered by VA.  See 38 U.S.C.A. § 1703(a)(1) (West 2002); 38 C.F.R. § 17.52(a)(1) (2010).  

VA contracted with Gainesville Dermatology to provide the Veteran with private medical treatment for his service-connected eczema from October 7, 2005 to June 30, 2006.  See undated VA computerized authorization form.  The Veteran says he did not realize the contract for authorization between VA and Gainesville Dermatology had expired on June 30, 2006.  He assumed that since Gainesville Dermatology subsequently contacted him to schedule a follow-up appointment on June 11, 2007, they were acting as agents on behalf of VA in a contractual relationship.  He says he would not have agreed to treatment of his service-connected skin problem at Gainesville Dermatology on June 11, 2007, if he had known the private treatment was no longer authorized by VA.  See July 2007 Notice of Disagreement (NOD); October 2007 Substantive Appeal.

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2010).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  

In addition, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3).

Initially, the Board emphasizes that the central issue in this case is whether, under 38 U.S.C.A. § 1703(a)(1), VA provided prior authorization for the Veteran's private treatment at Gainesville Dermatology on June 11, 2007.  The Board realizes that when the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that can allow for him to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2010).  However, neither 38 U.S.C.A. §§ 1725 and 1728 is applicable here.  That is, both of these statutes require that the treatment rendered has to be for "emergency treatment."  

As noted above, in the present case, the Veteran admits that his private treatment for his skin problems on June 11, 2007 at Gainesville Dermatology was not in "emergent" circumstances.  See October 2007 Substantive Appeal; June 11, 2007 Gainesville Dermatology treatment report.  Therefore, neither 38 U.S.C.A. §§ 1725 and 1728 for unauthorized medical expenses applies here.  The only issue in the present case is whether prior authorization exists under 38 U.S.C.A. § 1703(a)(1). 

However, before addressing the merits of the claim, the Board finds that additional development of the evidence is required.

First, it does not appear proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) has not been issued to the Veteran.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The AOJ should provide the Veteran with a VCAA letter advising him how to substantiate his claim for medical expense reimbursement due to prior authorization under section 1703.   

Second, a remand is required for the AOJ to associate the Veteran's claims folder for his service-connected eczema disability with the current medical expenses claims file, more commonly known as the duplicate Consolidated Health Record (CHR) file or Medical Administrative Services (MAS) folder.  The Veteran's claims folder is required here in order to assess the details of his service-connected eczema disability.  

Third, VA's duty to assist includes obtaining "other" relevant VA records identified by the Veteran, including records from non-VA facilities providing treatment at VA expense.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  In this regard, in the October 2007 Substantive Appeal, the Veteran requested that all VA correspondence, appointment schedules, etc., related to his contractual treatment with Gainesville Dermatology be secured.  As these VA records may be pertinent to the claim, the AOJ should take appropriate steps to determine whether these relevant VA records exist, and if so, to obtain them on remand.

Fourth, in the October 2007 Substantive Appeal, the Veteran has requested all documentation for his private treatment at Gainesville Dermatology including his diagnoses and treatment plan.  In securing these records, it may be necessary for the Veteran to complete authorization forms (VA Forms 21-4142).  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, since the claim is already being remanded on other bases, the AOJ should attempt to secure all private records from Gainesville Dermatology.  If necessary to secure these records, contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142).  

Fifth, the VAMC failed to explain its reasons and bases for determining that the Veteran was treated for nonservice-connected dermatitis due to solar radiation at Gainesville Dermatology on June 11, 2007, as opposed to treatment for service-connected eczema.  See August 2007 Statement of the Case (SOC).  In fact, the June 11, 2007 Gainesville Dermatology treatment report makes no mention of treatment for nonservice-connected dermatitis due to solar radiation.  The VAMC must explain its reasons and bases in more adequate detail as to whether the Veteran was treated, at least in part, for service-connected eczema on June 11, 2007.  

Sixth, pertinent VA regulations provide that a SOC issued to an appellant must be complete enough to allow the appellant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2010).  As relevant to this particular matter, the August 2007 SOC failed to address the pertinent laws and regulations in the present case for prior authorization - 38 U.S.C.A. § 1703(a) and 38 C.F.R. §§ 17.52, 17.53, 17.54.  To ensure due process, on remand, the VAMC should issue a Supplemental Statement of the Case (SSOC) that includes the laws and regulations relevant to central issue in this case - prior authorization under 38 U.S.C.A. § 1703(a) and 38 C.F.R. §§ 17.52, 17.53, 17.54.  In essence, this SSOC should include citation to the relevant laws and discussion of whether there was prior authorization for private treatment under 38 U.S.C.A. § 1703(a).    

Accordingly, the private medical expenses claim is REMANDED to the VAMC in Gainesville, Florida, for the following development and consideration:

1.  Send the Veteran a VCAA notice letter notifying him and his representative of (1) any information or lay or medical evidence not previously provided that is necessary to substantiate his private medical expenses claim; (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).  This VCAA letter should pertain to the central issue on appeal - that is, prior VA authorization for private treatment under 38 U.S.C.A. § 1703(a); 38 C.F.R. §§ 17.52, 17.53, 17.54.

2.  Associate the Veteran's separate claims folder for his service-connected eczema disability with the current medical expenses claims file, more commonly known as the duplicate CHR file or MAS folder.  It is necessary to secure the Veteran's claims folder for his service-connected eczema disability because the VAMC found that the Veteran was not treated for a service-connected disability on June 11, 2007.  Details concerning the Veteran's service-connected eczema would shed light on whether his private treatment on June 11, 2007 was at least partially rendered for a service-connected disability.   

3.  Contact the VAMC in Gainesville, Florida.  Attempt to secure all VA correspondence, appointment schedules, etc., related to the Veteran's contractual treatment with Gainesville Dermatology.  This should include a copy of the purchase order / VA contract with Gainesville Dermatology for the 2005 to 2007 timeframe, if available.  All attempts to secure these records, and any response received, must be documented in the claims folder.  If no records are available, a response to that effect is required and should be associated with the claims folder.  

4.  Attempt to secure all documentation for the Veteran's private treatment at Gainesville Dermatology, including medical records of his diagnoses and treatment plan from 2005 to 2007, as well as a copy of the purchase order / VA contract with Gainesville Dermatology for the 2005 to 2007 timeframe, if available.  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  See 38 C.F.R. § 3.159(c)(1).  If necessary to secure these private records, ask that the Veteran complete and return the necessary authorization (VA Form 21-4142).   

5.  Provide a more detailed discussion, by way of adequate reasons and bases, on the issue of whether the Veteran was treated, at least in part, for service-connected eczema on June 11, 2007 at Gainesville Dermatology.  In this regard, in the August 2007 SOC, the VAMC failed to explain its reasons and bases for determining that the Veteran was treated for nonservice-connected dermatitis due to solar radiation at Gainesville Dermatology on June 11, 2007, as opposed to treatment for service-connected eczema.  In fact, the June 11, 2007 Gainesville Dermatology treatment report makes no mention of treatment for nonservice-connected dermatitis due to solar radiation.  

6.  Then readjudicate the private medical expenses claim in light of the additional evidence of record.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC.  This SSOC should address and include the laws and regulations relevant to central issue in this case - prior authorization under 38 U.S.C.A. § 1703(a) and 38 C.F.R. §§ 17.52, 17.53, 17.54.  Since the Veteran has conceded there was no "emergency treatment", neither 38 U.S.C.A. §§ 1725 nor 1728 applies here for unauthorized medical expenses.  The only issue on appeal is whether there was prior authorization under 38 U.S.C.A. § 1703(a).  An appropriate period of time should be allowed for response from the Veteran.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



